            !
~                                                                         P=e= t y~C_as_e.;.(M_o_d_ifi_ed. ,.)=-~=-=====-=====--=-.;,.Pa~g;,.e
    _A_o=2_:S_B_(R_e_v._02_1o_s1_20_1,,..9)_Ju_d==gm=e=nt_in_a_C=rim_i_na_I                                                                                  l;..;o;;;.,f.:.,l J   LI
                                                        UNITED STATES DISTRICT COURT
                                                                       SOUTHERN DISTRICT OF CALIFORNIA

                                   United States of America                                          JUDGMENT IN A CRIMINAL CASE
                                              v.                                                     (For Offenses Committed On or After November I, 1987)


                                  Seferino Robles-Salvador                                           Case Number: 3:19-mj-22718


                                                                                                     Defendant's Attorney


    REGISTRATION NO. 86334298

    THE DEFENDANT:
     IZI pleaded guilty to count( s) 1 of Complaint
      D was found guilty to count( s)
             after a plea of not guilty.
             Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
    Title & Section                                  Nature of Offense                                                                Count Number(s)
    8:1325                                           ILLEGAL ENTRY (Misdemeanor)                                                      1

      D The defendant has been found not guilty on count(s)
                                                                                              ~-------------------

      0 Count(s)                                                                                      dismissed on the motion of the United States.
                                ~----------------~



                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term of:

                                                ~TIME SERVED                                     D _ _ _ _ _ _ _ _ _ _ days

      IZI Assessment: $10 WAIVED IZI Fine: WAIVED
      IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      the defendant's possession at the time of arrest upon their deportation or removal.
      D Court recommends defendant be deported/removed with relative,                            charged in case


         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
    United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                  Tuesday, July 9, 2019
                                                                                                  Date of Imposition of Sentence



                                                                                                  HitlLt~OCK
                                        '

    Received                / .-_Li
                         ~-------~
                         DUSM
                                               l \~JtL,fj (
                                                                                                  UNITED STATES MAGISTRATE JUDGE



    Clerk's Office Copy                                                                                                                         3:19-mj-22718
